COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Caylon Johnson v. The State of Texas

Appellate case number:     01-13-00833-CR; 01-13-00834-CR

Trial court case number: 1338720

Trial court:               174th District Court of Harris County

       August 15, 2013, appellant, Caylon Johnson, was convicted of the felony offense of
aggravated robbery with a deadly weapon and sentenced to fifteen years imprisonment.
Appellant filed his notice of appeal on September 13, 2013. See Tex. R. App. P. 26.2. The record
was due on October 14, 2013. See TEX. R. APP. P. 35.2(a). The clerk’s record was filed on
October 14, 2013 and the reporter’s record has not been filed.
        On April 17, 2014, these cases were abated and remanded to the trial court for the trial
court to (1) determine whether appellant wishes to prosecute these appeals, and (2) determine
whether appellant’s counsel had abandoned the appeals, and, if counsel had not abandoned the
appeals, to inquire why appellant and his counsel have not responded to this Court’s October 28,
2013 notice regarding the lack of a reporter’s record due to non-payment. Our October 28, 2013
notice informed appellant that unless he provided either proof of payment for preparation of the
reporter’s record, proof of having made payment arrangements for the reporter’s record, or a
response showing that he was exempt from paying for the reporter’s record by November 27,
2013, the Court might consider and decide those issues or points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c).
        The trial court held a hearing on our abatement order on May 1, 2014, and the trial court
clerk and court reporter have filed their respective records of the hearing. The record reflects that
appellant wishes to proceed with his appeals, appellant has continued to retain Nancy Bierman as
counsel on appeal, and the trial court reiterated its finding that appellant was not indigent and
was not entitled to proceed with his appeals without advanced payment of costs. Accordingly, we
REINSTATE these cases on the Court’s active docket.
        Appellant is ORDERED to submit written evidence from the court reporter that he has
paid or made arrangements to pay the reporter’s fee for preparing the reporter’s record within 15
days of the date of this order. If appellant does not submit such evidence by this deadline, then
(1) the Court will consider and decide the appeals on those issues or points that do not require a
reporter’s record for a decision and (2) appellant is ORDERED to file his appellant’s brief within
45 days of the date of this order.


       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: September 30, 2014